Citation Nr: 0512992	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disability 
resulting from a head injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1951 to February 1954. 

This matter arises before the Board of Veterans' Appeals 
(Board) from an August  2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which determined that the veteran had 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a head injury 
disability, but denied the veteran's claim of service 
connection for the disability. 

The veteran appeared and testified before a Travel Board on 
appeal in October 2003; a transcript of the hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.	In a decision dated in November 1972, the Board denied 
entitlement to service connection for a head injury, 
characterized then as a seizure disorder.

2.	Evidence submitted subsequent to the November 1972 Board 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is cumulative and 
redundant, and in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for disability resulting from head injury.


CONCLUSIONS OF LAW

1.	The Board's November 1972 decision is final as to the 
claim for disability resulting from head injury, 
characterized as a seizure disorder. 38 U.S.C.A. § 4004 (now 
codified as 38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. 
§ 19.104 (now codified as 38 C.F.R. § 20.1100 (2004)).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for disability 
resulting from head injury has not been submitted. 38 
U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background 

In November 1972, the Board considered the veteran's claim of 
service connection for a head injury disability, 
characterized then as a seizure disorder; the case was on 
appeal from a December 1971 rating decision. Evidence on file 
at the time showed 
a statement by Dr. J.B.W. dated June 1971, in which the 
physician stated that he first examined the veteran in 
January 1954 for an employment evaluation. It should be noted 
that the veteran was discharged from active duty in February 
1954. The physician stated that the veteran gave a history of 
having injured his back in 1953. He further stated that he 
saw the veteran again in April 1954, for pain in the back 
caused by work activities at Connecticut Printers Inc. Dr. 
J.B.W. later saw the veteran again in May 1955, after the 
veteran experienced a fainting spell in April 1955, while at 
work. There was some mention made of convulsions and 
contractions of the muscles of the entire body, and that he 
frothed at the mouth, followed by a period in which he became 
quiet and eventually recovered consciousness. The veteran was 
subsequently admitted to Hartford Hospital for study and an 
electroencephalogram indicated the presence of a tracing that 
was consistent with and even suggestive of a generalized 
seizure disorder.

Other evidence considered included statements submitted by 
Mr. N.D.P, who claimed that he served with the veteran, and 
that in 1951, he knew the veteran struck his head on the 
bottom of a landing craft and was knocked out momentarily. 
The veteran apparently passed out, and Mr. N.D.P., stated 
that he remembered that the veteran foamed at the mouth and 
that a corpsman put something into his mouth (which was later 
revealed to be an item to prevent the veteran from swallowing 
his tongue). There was also a similar statement submitted by 
Mr. J.G.M., another claimed witness to the incident.

The veteran also submitted copies of letters written by him 
while he was in military service, in which mention was made 
of his having been hospitalized in June 1951 and also in 
October 1951.

In the service medical records, there was a notation dated 
February 1953, to the effect that the veteran complained of 
headaches, and that, following examination, they were felt to 
be probably due to sinus trouble.

The rest of the service medical records was silent with 
reference to a head injury or seizure condition. 

The veteran was treated at the Newington VA hospital from 
February 1971 to March 1971 for various ailments. A condition 
of chronic idiopathic epilepsy was noted on the hospital 
report, though it was not treated at the time.

A VA examination was performed in October 1971. At the 
examination, the veteran reported that he was employed at 
Pratt & Whitney as an inspector. At the time of examination, 
the veteran reported he was taking medication for his seizure 
condition and that he had been seizure free for almost a 
year. The examiner diagnosed him with an anxiety reaction and 
precipitating stress, and indicated that the stress was 
probably the convulsive seizure that he had been having.


	Law and Analysis

Generally, a claim which has been denied by the RO or Board 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. §§ 7104, 7105 (West 2002). The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim. 

When an appellant seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the appellant has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. What the RO may 
have determined in this regard is irrelevant. Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).

Although the RO determination in August 2001 purported to 
reopen the claim but deny it on the merits, the Board must 
still determine whether new and material evidence has been 
submitted because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior un-appealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial). In other words, the Board is required to first 
consider whether new and material evidence had been presented 
before the merits of claim can be considered.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001). 

There was no requirement for this claim, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. § 
3.156 (a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996). In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2004). 
However the amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received prior to August 2001 (the 
veteran's claim was submitted in August 1999).

Evidence added to the record, since the RO's December 1971 
and Board's November 1972 decisions, consists of: a statement 
submitted by Mr. J.G.M., dated November 2003; investigation 
and medical records from the veteran's employer, Pratt & 
Whitney, dating from 1961; a letter from Dr. B.B.B. dated 
July 2001; and statements from the veteran and testimony 
provided by him at his October 2003 Travel Board hearing.

The evidence added to the record after the Board's November 
1972 decision may be construed as new in the sense that they 
have not previously been submitted to VA decision makers.  
However these items of evidence are not material as they do 
not bear directly and substantially upon the specific matter 
under consideration, which in this case, is the etiological 
origin of the veteran's current disability. The new evidence 
provided would thus be cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened. Therefore, the new 
evidence by itself, or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim. See 
38 C.F.R. § 3.156(a) (2001).

The statement submitted by Mr. J.G.M. in November 2003 offers 
the same claimed witness account of the veteran's 1951 
landing craft injury to his head, in which the veteran was 
purportedly knocked out and foamed at the mouth. The 
statement is essentially the same statement that he made 
previously in March 1971, and offers no new or material 
information to support the veteran's claim.

The veteran submits investigation and medical records from 
his employer, Pratt & Whitney, dating from 1961. The records 
document incidences of seizure episodes at work, however, the 
records do not relate or demonstrate any head injury in 
service.

The July 2001 letter from Dr. B.B.B. states that he treated 
the veteran for prostatism and that the veteran has a history 
of appendectomy, right knee surgery, arthritis, 
hemorrhoidectomy, deviated nasal septum, and a seizure 
disorder since service. However, no information was provided 
regarding any service head injury, and the physician did not 
offer an etiological opinion.

The veteran appeared and testified at a hearing before the 
Board, however he offered no new or material evidence to 
support his case, other than a historical account of his in-
service landing craft injury, his history of seizures, and 
information that he had been terminated from previous jobs 
because of his seizures. These are the same contentions that 
have been previously addressed.

None of the new evidence provided goes to show whether the 
veteran's present head or seizure disability was incurred or 
aggravated during his service. The new evidence is 
essentially cumulative and redundant of the evidence of 
record at the time of the last Board decision. Accordingly, 
the evidence is not new and material, and thus insufficient, 
to reopen the veteran's claim of entitlement to service 
connection for a head injury disability, characterized as a 
seizure disorder.





ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for disability resulting from a head injury is 
denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


